       Case 1:18-cv-01027-LO-JFA Document 13-2 Filed 11/13/18 Page 1 of 1 PageID# 69
                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 173.72.158.24

ISP: Verizon Online, LLC
Physical Location: Ashburn, VA



Hit Date UTC           File Hash                                         Title
06/17/2018 17:35:28    FE9723DCA5FAB9D588827FA6166C6D5B01687500          Sunset Love

05/13/2018 15:18:53    BCC6142F2347A53D8491834CCD2AE9C8DF7E816A          A Walk To Remember

05/06/2018 16:54:58    7B12F64D5C9267691D14DDAB2E0836AAC434F356          Ticket To Bliss

04/15/2018 18:03:56    DA30F6D9D9C199002A127EF2A54036E409C4DD79          Lingerie Birthday Surprise

03/22/2018 15:42:29    B84D89B496749C0AFBDB2EDE3A1701AFBEFB7BA9 Everybody Plays Three Ways


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
EVA416
